THE THIRTEENTH COURT OF APPEALS

                                   13-14-00722-CV


                Paula Garcia, Individually d/b/a J. C. Sports Con-Action
                                            v.
                               Fairhaven Crossing, Ltd.


                                  On Appeal from the
                  County Court at Law No 6 of Hidalgo County, Texas
                           Trial Cause No. CL-12-0472-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

parties incurring same.

      We further order this decision certified below for observance.

May 28, 2015